DETAILED ACTION
This action is in response to the amendments and remarks filed 03/15/2022 in which claim 1 has been amended, claims 2 and 4-7 have been canceled, and claims 1, 3 and 8-15 are pending and ready for examination.
Response to Arguments
Applicant's arguments filed 03/15/2022 have been fully considered and they are persuasive.
The Examiner agrees that the prior art dos not disclose all the claimed features of the amended claim 1 (as interpreted in the 112(b) rejection below), i.e. hydrophilic coating layer includes 2 to 20 parts by weight of poly(acrylic acid-co-maleic acid) based on 100 pats by weight of PVA, and that even assuming arguendo that such a feature were obvious from further prior art, the instant claims possess unexpected results as argued and demonstrated by Applicant’s in the most recent arguments, where Examples 1 and 2 which fit the limitations of the claims show unexpectedly improved water permeability after backwashing and filtration efficiency after backwashing when compared to the remainder of the examples which show properties outside the claimed ranges which do not show the improved water permeability after backwashing and filtration efficiency after backwashing. Thus the claims are seen to comprise allowable subject matter and would be allowed if amended to correct the 112(b) issues noted below.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1, as interpreted in the 112(b) rejection below, and thus its dependents, are seen to possess unexpected results, as discussed above.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3 and 8-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein the nanofiber web has a basis weight of 5 to 10 g/m2, wherein the nanofiber web has a basis weight of 5 to 30 g/m2”. Thus the claim recites two ranges for the nanofiber basis weight and it is not clear to which the invention is limited. For purposes of compact prosecution it is interpreted that the newest amended range i.e. “5 to 10 g/m2” is the intended range.
Claim 1 recites the limitation “wherein the hydrophilic coating layer includes 2 to 20 parts by weight of poly(acrylic acid-co-maleic acid) based on 100 pats by weight of PVA”, this is confusing because the hydrophilic coating is not specifically disclosed to comprise PVA. For purposes of compact prosecution, based on this inclusion of PVA the claim, it is interpreted that the hydrophilic coating comprises PVA.
Claims 3 and 8-125 are rejected for depending from an indefinite claim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885. The examiner can normally be reached Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

/Jason M Greene/            Primary Examiner, Art Unit 1773